Pee Cttbiam,
That there was a decided depression in the level surface of the pavement of which the city had notice but failed to repair, and that it was concealed by the snow and slush which prevailed at the moment of the accident, were palpable facts as to which there was no dispute. It was certainly a proper question of fact under all the testimony whether the plaintiff fell upon stepping into the depression of the surface, and the referee has found that she did. There was no evidence which would suffice to sustain a charge of contributory negligence. The assignments of error are dismissed.
Judgment affirmed.